Name: Council Directive 86/214/EEC of 26 May 1986 amending Directive 79/117/EEC prohibiting the placing on the market and use of plant protection products containing certain active substances
 Type: Directive
 Subject Matter: means of agricultural production;  European Union law;  competition;  deterioration of the environment
 Date Published: 1986-06-06

 Avis juridique important|31986L0214Council Directive 86/214/EEC of 26 May 1986 amending Directive 79/117/EEC prohibiting the placing on the market and use of plant protection products containing certain active substances Official Journal L 152 , 06/06/1986 P. 0045 - 0045 Finnish special edition: Chapter 3 Volume 21 P. 0072 Swedish special edition: Chapter 3 Volume 21 P. 0072 *****COUNCIL DIRECTIVE of 26 May 1986 amending Directive 79/117/EEC prohibiting the placing on the market and use of plant protection products containing certain active substances (86/214/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Whereas Council Directive 79/117/EEC of 21 December 1978 prohibiting the placing on the market and use of plant protection products containing certain active substances (1), as last amended by Commission Directive 85/298/EEC (2), requires Member States to ensure that plant protection products containing one or more of the active substances listed in the Annex may be neither placed on the market nor used except in accordance with certain temporary derogations; Whereas Article 6 (1) of the said Directive provides for certain amendments to the Annex to be adopted by the Commission, after consultation, where appropriate, of the Scientific Committee on Pesticides set up under Commission Decision 78/436/EEC (3), and after reference to the Standing Committee on Plant Health set up under Council Decision 76/894/EEC (4); Whereas Article 6 (2) of the aforementioned Directive limits the application of that procedure to a period of five years from 1 January 1981, but provides for the Council, acting unanimously on a proposal from the Commission, to decide to extend the period of validity of the procedure or to remove any limit on its application; Whereas the reason for limiting the application of the procedure in question was to enable its functioning to be monitored; whereas the experience thereby acquired is positive and the limit on application should therefore be removed, HAS ADOPTED THIS DIRECTIVE: Article 1 Article 6 (2) of Directive 79/117/EEC is hereby repealed. Article 2 This Directive is addressed to the Member States. Done at Brussels, 26 May 1986. For the Council The President G. BRAKS (1) OJ No L 33, 8. 2. 1979, p. 36. (2) OJ No L 154, 22. 5. 1985, p. 48. (3) OJ No L 124, 12. 5. 1978, p. 16. (4) OJ No L 340, 9. 12. 1976, p. 25.